
	

113 HR 1881 IH: Energy Production and Project Delivery Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1881
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Bishop of Utah
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Energy and Commerce,
			 Transportation and
			 Infrastructure, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To stimulate the economy, produce domestic energy, and
		  create jobs at no cost to the taxpayers, and without borrowing money from
		  foreign governments for which our children and grandchildren will be
		  responsible, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Energy Production and Project Delivery
			 Act of 2013.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Outer Continental Shelf Leasing
					Sec. 101. Extension of leasing program.
					Sec. 102. Lease sales.
					Sec. 103. Applications for permits to drill.
					Sec. 104. Lease sales for certain areas.
					Sec. 105. Disposition of revenues.
					Title II—Leasing Program for Land within Coastal
				Plain
					Sec. 201. Definitions.
					Sec. 202. Leasing program for lands within the Coastal
				Plain.
					Sec. 203. Lease sales.
					Sec. 204. Grant of leases by the Secretary.
					Sec. 205. Lease terms and conditions.
					Sec. 206. Policies regarding buying, building, and working for
				America.
					Sec. 207. Coastal Plain environmental protection.
					Sec. 208. Expedited judicial review.
					Sec. 209. Treatment of revenues.
					Sec. 210. Rights-of-way across the Coastal Plain.
					Sec. 211. Conveyance.
					Title III—Regulatory Streamlining
					Sec. 301. Jurisdiction over covered energy
				projects.
					Sec. 302. Environmental legal fees.
					Sec. 303. Master leasing plans.
					Sec. 304. National monuments.
					Sec. 305. Carbon dioxide and other greenhouse gas emissions
				reductions in China, India, and Russia.
					Sec. 306. Employment effects of actions under Clean Air
				Act.
					Sec. 307. Endangered species.
					Sec. 308. Central Valley Project.
					Sec. 309. Keystone XL permit approval.
					Sec. 310. Drakes Bay Oyster Company.
				
			IOuter Continental Shelf Leasing
			101.Extension of leasing program
				(a)In generalSubject to subsection (c), the Draft
			 Proposed Outer Continental Shelf Oil and Gas Leasing Program 2010–2015 issued
			 by the Secretary of the Interior (referred to in this section as the
			 Secretary) under section 18 of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1344) shall be considered to be the final oil and gas leasing
			 program under that section for the period of fiscal years 2013 through
			 2018.
				(b)Final environmental impact
			 statementThe Secretary is
			 considered to have issued a final environmental impact statement for the
			 program applicable to the period described in subsection (a) in accordance with
			 all requirements under section 102(2)(C) of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4332(2)(C)).
				(c)ExceptionsLease
			 Sales 214, 232, and 239 shall not be included in the final oil and gas leasing
			 program for the period of fiscal years 2013 through 2018.
				(d)Eastern Gulf of
			 Mexico not includedNothing in this section affects restrictions
			 on oil and gas leasing under the Gulf of Mexico Energy Security Act of 2006 (43
			 U.S.C. 1331 note; Public Law 109–432).
				102.Lease sales
				(a)In generalExcept as otherwise provided in this
			 section, not later than 180 days after the date of enactment of this Act and
			 every 270 days thereafter, the Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a lease sale in each outer
			 Continental Shelf planning area for which the Secretary determines that there
			 is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf.
				(b)Subsequent determinations and
			 salesIf the Secretary
			 determines that there is not a commercial interest in purchasing Federal oil
			 and gas leases for production on the outer Continental Shelf in a planning area
			 under this section, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
					(1)determine whether there is a commercial
			 interest in purchasing Federal oil and gas leases for production on the outer
			 Continental Shelf in the planning area; and
					(2)if the Secretary determines that there is a
			 commercial interest described in subsection (a), conduct a lease sale in the
			 planning area.
					(c)Exclusion from
			 5-Year lease programIf a planning area for which there is a
			 commercial interest described in subsection (a) was not included in a 5-year
			 lease program, the Secretary shall include leasing in the planning area in the
			 subsequent 5-year lease program.
				(d)PetitionsIf
			 a person petitions the Secretary to conduct a lease sale for an outer
			 Continental Shelf planning area in which the person has a commercial interest,
			 the Secretary shall conduct a lease sale for the area in accordance with
			 subsection (a).
				103.Applications
			 for permits to drillSection 5
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding
			 at the end the following:
				
					(k)Applications for
				permits To drill
						(1)In
				generalSubject to paragraph (2), the Secretary shall approve or
				disapprove an application for a permit to drill submitted under this Act not
				later than 20 days after the date the application is submitted to the
				Secretary.
						(2)DisapprovalIf
				the Secretary disapproves an application for a permit to drill submitted under
				paragraph (1), the Secretary shall—
							(A)provide to the
				applicant a description of the reasons for the disapproval of the
				application;
							(B)allow the
				applicant to resubmit an application during the 10-day period beginning on the
				date of the receipt of the description by the applicant; and
							(C)approve or
				disapprove any resubmitted application not later than 10 days after the date
				the application is submitted to the
				Secretary.
							.
			104.Lease sales for
			 certain areas
				(a)In
			 generalAs soon as practicable but not later than 1 year after
			 the date of enactment of this Act, the Secretary of the Interior shall hold
			 Lease Sale 220 for areas offshore of the State of Virginia.
				(b)Compliance with
			 other lawsFor purposes of the Lease Sales described in
			 subsection (a), the Environmental Impact Statement for the 2010–2015-Year OCS
			 Plan and the applicable Multi-Sale Environmental Impact Statement shall be
			 considered to satisfy the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(c)Energy projects
			 in Gulf of Mexico
					(1)JurisdictionThe
			 United States Court of Appeals for the Fifth Circuit shall have exclusive
			 jurisdiction over challenges to offshore energy projects and permits to drill
			 carried out in the Gulf of Mexico.
					(2)Filing
			 deadlineAny civil action to challenge a project or permit
			 described in paragraph (1) shall be filed not later than 60 days after the date
			 of approval of the project or the issuance of the permit.
					105.Disposition of
			 revenues
				(a)DefinitionsSection
			 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note;
			 Public Law 109–432) is amended—
					(1)by redesignating
			 paragraphs (5) through (11) as paragraphs (6) through (12),
			 respectively;
					(2)by inserting after
			 paragraph (4) the following:
						
							(5)Coastal
				StateThe term coastal State means a State with a
				coastal seaward boundary within 200 nautical miles distance of the geographical
				center of a leased tract in—
								(A)an outer
				Continental Shelf area in the Gulf of Mexico OCS Region State Adjacent Zones
				and OCS Planning Areas; and
								(B)effective for
				fiscal year 2024 and each fiscal year thereafter, an outer Continental Shelf
				area in any OCS Region State Adjacent Zones and OCS Planning
				Areas.
								;
				
					(3)in paragraph (10)
			 (as so redesignated), by striking subparagraph (A) and inserting the
			 following:
						
							(A)In
				generalThe term qualified outer Continental Shelf
				revenues means all rentals, royalties, bonus bids, and other sums due
				and payable to the United States from leases entered into on or after—
								(i)December 20, 2006,
				with respect to coastal States located in—
									(I)the Gulf of Mexico
				OCS Region; or
									(II)the Alaska OCS
				Region; and
									(ii)October 1, 2013,
				with respect to coastal States located in—
									(I)the Atlantic OCS
				Region; or
									(II)the Pacific OCS
				Region.
									;
				and
					(4)in paragraph (11)
			 (as so redesignated), by striking Gulf producing State each
			 place it appears and inserting coastal State.
					(b)Disposition of
			 revenuesSection 105 of the Gulf of Mexico Energy Security Act of
			 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
					(1)in the section
			 heading, by striking from
			 181 Area, 181 South Area, and 2002–2007 planning areas of Gulf of
			 Mexico;
					(2)by striking
			 Gulf producing State each place it appears (other than
			 subsection (b)(1)) and inserting coastal State;
					(3)by amending
			 subsection (a)(2) to read as follows:
						
							(2)50 percent of qualified outer Continental
				Shelf revenues in a special account in the Treasury, which the Secretary shall
				disburse to States in accordance with subsection
				(b).
							;
					(4)in subsection
			 (b)—
						(A)in the subsection
			 heading, by striking Gulf
			 Producing States and inserting Coastal States;
						(B)in paragraph
			 (1)—
							(i)in
			 the paragraph heading, by striking 2016 and inserting 2023; and
							(ii)in
			 subparagraph (A), by striking 2016 and inserting
			 2023; and
							(C)in paragraph
			 (2)—
							(i)in
			 the paragraph heading, by striking Gulf producing States for fiscal year 2017
			 and inserting coastal
			 States for fiscal year 2024; and
							(ii)in
			 subparagraph (A)—
								(I)in the matter
			 preceding clause (i), by striking 2017 and inserting
			 2024; and
								(II)in clause (i), by
			 striking the 181 Area or the 181 South Area and inserting
			 any area of the outer Continental Shelf ; and
								(5)in subsection (f),
			 by striking paragraph (1) and inserting the following:
						
							(1)In
				generalSubject to paragraph (2), the total amount of qualified
				outer Continental Shelf revenues made available under subsection (a)(2) shall
				not exceed—
								(A)in the case of an
				outer Continental Shelf area in the Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas—
									(i)$1,000,000,000 for
				each of fiscal years 2014 through 2023; and
									(ii)$2,000,000,000
				for each of fiscal years 2024 through 2054; and
									(B)in the case of an
				outer Continental Shelf area in OCS Region State Adjacent Zones and OCS
				Planning Areas other than the Zones and Areas described in subparagraph (A),
				for each of fiscal years 2024 through 2054, $500,000,000 for each such area
				located in—
									(i)the Atlantic OCS
				Region;
									(ii)the Pacific OCS
				Region; or
									(iii)the Alaska OCS
				Region.
									.
					(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2013.
				IILeasing Program for Land within Coastal
			 Plain
			201.DefinitionsIn this title:
				(1)Coastal
			 plainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
				(2)Peer
			 reviewedThe term peer
			 reviewed means reviewed—
					(A)by individuals
			 chosen by the National Academy of Sciences with no contractual relationship
			 with, or those who have no application for a grant or other funding pending
			 with, the Federal agency with leasing jurisdiction; or
					(B)if individuals
			 described in subparagraph (A) are not available, by the top individuals in the
			 specified biological fields, as determined by the National Academy of
			 Sciences.
					(3)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
				202.Leasing program
			 for lands within the Coastal Plain
				(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this title and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in the exploration, development, and production of the oil and
			 gas resources of the Coastal Plain; and
					(2)to administer the
			 provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this title in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
					(b)Repeal of
			 existing restriction
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is
			 repealed.
					(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
					(c)Compliance with
			 requirements under certain other laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
					(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to section
			 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142)
			 and section 102(2)(C) of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the National
			 Environmental Policy Act of 1969 that apply with respect to prelease activities
			 under this title, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this title before the conduct of the first lease
			 sale.
					(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of 1969 with respect to the actions
			 authorized by this title that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this title shall be completed within 18 months
			 after the date of enactment of this Act. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this title.
					(d)Relationship to
			 State and local authorityNothing in this title shall be
			 considered to expand or limit State and local regulatory authority.
				(e)Special
			 areas
					(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
					(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
					(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
					(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases tracts
			 located outside the Special Area.
					(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this title.
				(g)Regulations
					(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this title, including regulations relating to protection
			 of the fish and wildlife, their habitat, subsistence resources, and environment
			 of the Coastal Plain, by no later than 15 months after the date of enactment of
			 this Act.
					(2)Revision of
			 regulationsThe Secretary
			 shall, through a rulemaking conducted in accordance with section 553 of title
			 5, United States Code, periodically review and, if appropriate, revise the
			 regulations issued under subsection (a) to reflect a preponderance of the best
			 available scientific evidence that has been peer reviewed and obtained by
			 following appropriate, documented scientific procedures, the results of which
			 can be repeated using those same procedures.
					203.Lease
			 sales
				(a)In
			 generalLands may be leased under this title to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation and no later than 180 days after the date of
			 enactment of this Act, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area of the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after such nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease sale
			 bidsLease sales under this
			 title may be conducted through an Internet leasing program, if the Secretary
			 determines that such a system will result in savings to the taxpayer, an
			 increase in the number of bidders participating, and higher returns than oral
			 bidding or a sealed bidding system.
				(d)Sale acreages
			 and schedule
					(1)The Secretary
			 shall offer for lease under this title those tracts the Secretary considers to
			 have the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1).
					(2)The Secretary
			 shall offer for lease under this title no less than 50,000 acres for lease
			 within 22 months after the date of the enactment of this Act.
					(3)The Secretary
			 shall offer for lease under this title no less than an additional 50,000 acres
			 at 6-, 12-, and 18-month intervals following offering under paragraph
			 (2).
					(4)The Secretary
			 shall conduct four additional sales under the same terms and schedule no later
			 than two years after the date of the last sale under paragraph (3), if
			 sufficient interest in leasing exists to warrant, in the Secretary’s judgment,
			 the conduct of such sales.
					(5)The Secretary
			 shall evaluate the bids in each sale and issue leases resulting from such
			 sales, within 90 days after the date of the completion of such sale.
					204.Grant of leases
			 by the Secretary
				(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted under section 203 any lands to be
			 leased on the Coastal Plain upon payment by the such bidder of such bonus as
			 may be accepted by the Secretary.
				(b)Subsequent
			 transfersNo lease issued under this title may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
				205.Lease terms and
			 conditions
				(a)In
			 generalAn oil or gas lease issued under this title shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in
			 amount or value of the production removed or sold under the lease, as
			 determined by the Secretary under the regulations applicable to other Federal
			 oil and gas leases;
					(2)provide that the Secretary may close, on a
			 seasonal basis, portions of the Coastal Plain to exploratory drilling
			 activities as necessary to protect caribou calving areas and other species of
			 fish and wildlife based on a preponderance of the best available scientific
			 evidence that has been peer reviewed and obtained by following appropriate,
			 documented scientific procedures, the results of which can be repeated using
			 those same procedures;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this title
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as certified by the Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 202(a)(2);
					(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native corporations from throughout
			 the State;
					(8)prohibit the
			 export of oil produced under the lease; and
					(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with this
			 title and the regulations issued under this title.
					(b)Negotiated labor
			 agreementsThe Secretary, as
			 a term and condition of each lease under this title, shall require that the
			 lessee and its agents and contractors negotiate to obtain an agreement for the
			 employment of laborers and mechanics on production, maintenance, and
			 construction under the lease.
				206.Policies regarding
			 buying, building, and working for America
				(a)Congressional
			 intentIt is the intent of the Congress that—
					(1)this title will
			 support a healthy and growing United States domestic energy sector that, in
			 turn, helps to reinvigorate American manufacturing, transportation, and service
			 sectors by employing the vast talents of United States workers to assist in the
			 development of energy from domestic sources; and
					(2)Congress will
			 monitor the deployment of personnel and material onshore and offshore to
			 encourage the development of American technology and manufacturing to enable
			 United States workers to benefit from this title through good jobs and careers,
			 as well as the establishment of important industrial facilities to support
			 expanded access to American resources.
					(b)RequirementThe
			 Secretary of the Interior shall when possible, and practicable, encourage the
			 use of United States workers and equipment manufactured in the United States in
			 all construction related to mineral development on the Coastal Plain.
				207.Coastal Plain
			 environmental protection
				(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 202, administer this title through regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, and other provisions
			 that—
					(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 10,000 acres on the Coastal Plain for each
			 100,000 acres of area leased.
					(b)Site-Specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
					(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
					(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
					(c)Regulations To
			 protect Coastal Plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this title, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this title are conducted in a manner consistent with the purposes and
			 environmental requirements of this title.
				(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this title shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
					(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal Plain.
					(2)Seasonal limitations on exploration,
			 development, and related activities, where necessary, to avoid significant
			 adverse effects during periods of concentrated fish and wildlife breeding,
			 denning, nesting, spawning, and migration based on a preponderance of the best
			 available scientific evidence that has been peer reviewed and obtained by
			 following appropriate, documented scientific procedures, the results of which
			 can be repeated using those same procedures.
					(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
					(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
						(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
						(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
						(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
					(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this title, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
					(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
					(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
					(9)Consolidation of
			 facility siting.
					(10)Appropriate
			 prohibitions or restrictions on use of explosives.
					(11)Avoidance, to the
			 extent practicable, of springs, streams, and river systems; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
					(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
					(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
					(14)Fuel storage and
			 oil spill contingency planning.
					(15)Research,
			 monitoring, and reporting requirements.
					(16)Field crew
			 environmental briefings.
					(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
					(18)Compliance with
			 applicable air and water quality standards.
					(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
					(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
					(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
					(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
					(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
					(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
					(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
					(f)Facility
			 consolidation planning
					(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
					(2)ObjectivesThe
			 plan shall have the following objectives:
						(A)Avoiding
			 unnecessary duplication of facilities and activities.
						(B)Encouraging
			 consolidation of common facilities and activities.
						(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
						(D)Utilizing existing
			 facilities wherever practicable.
						(E)Enhancing
			 compatibility between wildlife values and development activities.
						(g)Access to public
			 landsThe Secretary shall—
					(1)manage public
			 lands in the Coastal Plain subject to section 811 of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3121); and
					(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
					208.Expedited
			 judicial review
				(a)Filing of
			 complaint
					(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review—
						(A)of any provision of this title shall be
			 filed by not later than 1 year after the date of enactment of this Act;
			 or
						(B)of any action of
			 the Secretary under this title shall be filed—
							(i)except as provided
			 in clause (ii), within the 90-day period beginning on the date of the action
			 being challenged; or
							(ii)in
			 the case of a complaint based solely on grounds arising after such period,
			 within 90 days after the complainant knew or reasonably should have known of
			 the grounds for the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this title or any action
			 of the Secretary under this title may be filed only in the United States Court
			 of Appeals for the District of Columbia.
					(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this title, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with this title
			 and shall be based upon the administrative record of that decision. The
			 Secretary’s identification of a preferred course of action to enable leasing to
			 proceed and the Secretary’s analysis of environmental effects under this title
			 shall be presumed to be correct unless shown otherwise by clear and convincing
			 evidence to the contrary.
					(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				(c)Limitation on
			 attorneys’ fees and court costsNo person seeking judicial review
			 of any action under this title shall receive payment from the Federal
			 Government for their attorneys’ fees and other court costs, including under any
			 provision of law enacted by the Equal Access to Justice Act (5 U.S.C. 504
			 note).
				209.Treatment of
			 revenuesNotwithstanding any
			 other provision of law, 90 percent of the amount of bonus, rental, and royalty
			 revenues from Federal oil and gas leasing and operations authorized under this
			 title shall be deposited in the Treasury.
			210.Rights-of-way
			 across the Coastal Plain
				(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas produced under
			 leases under this title—
					(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (16 U.S.C. 3161 et seq.); and
					(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
					(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
				(c)RegulationsThe
			 Secretary shall include in regulations under section 202(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
				211.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), shall
			 convey—
				(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation dated January 22, 1993; and
				(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
				IIIRegulatory Streamlining
			301.Jurisdiction over covered energy
			 projects
				(a)Definition of covered energy
			 projectIn this section, the
			 term covered energy project means any action or decision by a
			 Federal official regarding—
					(1)the leasing of Federal land (including
			 submerged land) for the exploration, development, production, processing, or
			 transmission of oil, natural gas, or any other source or form of energy,
			 including actions and decisions regarding the selection or offering of Federal
			 land for such leasing; or
					(2)any action under such a lease, except that
			 this section and Act shall not apply to a dispute between the parties to a
			 lease entered into a provision of law authorizing the lease regarding
			 obligations under the lease or the alleged breach of the lease.
					(b)Exclusive jurisdiction over causes and
			 claims relating to covered energy projectsNotwithstanding any other provision of law,
			 the United States District Court for the District of Columbia shall have
			 exclusive jurisdiction to hear all causes and claims under this section or any
			 other Act that arise from any covered energy project, except for any such cause
			 or claim arising in the United States Court of Appeals for the Fifth
			 Circuit.
				(c)Time for filing complaint
					(1)In generalEach case or claim described in subsection
			 (b) shall be filed not later than the end of the 60-day period beginning on the
			 date of the action or decision by a Federal official that constitutes the
			 covered energy project concerned.
					(2)ProhibitionAny cause or claim described in subsection
			 (b) that is not filed within the time period described in paragraph (1) shall
			 be barred.
					(d)District court for District of Columbia
			 deadline
					(1)In generalEach proceeding that is subject to
			 subsection (b) shall—
						(A)be resolved as expeditiously as practicable
			 and in any event not more than 180 days after the cause or claim is filed;
			 and
						(B)take precedence over all other pending
			 matters before the district court.
						(2)Failure to comply with
			 deadlineIf an interlocutory
			 or final judgment, decree, or order has not been issued by the district court
			 by the deadline required under this section, the cause or claim shall be
			 dismissed with prejudice and all rights relating to the cause or claim shall be
			 terminated.
					(e)Ability To seek appellate
			 reviewAn interlocutory or
			 final judgment, decree, or order of the district court under this section may
			 be reviewed by no other court except the Supreme Court.
				302.Environmental
			 legal feesSection 504 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(g)Environmental
				legal feesNotwithstanding section 1304 of title 31, no award may
				be made under this section and no amounts may be obligated or expended from the
				Claims and Judgment Fund of the United States Treasury to pay any legal fees of
				an environmental nongovernmental organization related to an action that (with
				respect to the United States)—
						(1)prevents,
				terminates, or reduces access to or the production of—
							(A)energy;
							(B)a mineral
				resource;
							(C)water by
				agricultural producers;
							(D)a resource by
				commercial or recreational fishermen; or
							(E)grazing or timber
				production on Federal land;
							(2)diminishes the
				private property value of a property owner; or
						(3)eliminates or
				prevents one or more
				jobs.
						.
			303.Master leasing
			 plans
				(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of the Interior, acting through the
			 Bureau of Land Management, shall not establish a master leasing plan as part of
			 any guidance issued by the Secretary.
				(b)Existing master
			 leasing plansInstruction Memorandum No. 2010–117 and any other
			 master leasing plan described in subsection (a) issued on or before the date of
			 enactment of this Act shall have no force or effect.
				304.National
			 monumentsSection 2 of the Act
			 of June 8, 1906 (commonly known as the Antiquities Act of
			 1906) (16 U.S.C. 431), is amended in the first sentence by
			 striking , in his discretion, to declare by public proclamation
			 and inserting to declare, subject to approval by an Act of
			 Congress,.
			305.Carbon dioxide
			 and other greenhouse gas emissions reductions in China, India, and
			 Russia
				(a)Definition of
			 AdministratorIn this section, the term
			 Administrator means the Administrator of the Environmental
			 Protection Agency.
				(b)FindingsCongress finds that—
					(1)in 1997, the
			 Senate adopted Senate Resolution 98, 105th Congress, agreed to July 25, 1997,
			 which expressed the sense of the Senate that the United States should not
			 accept any agreement that would mandate new commitments to limit or reduce
			 greenhouse gas emissions by developed countries unless the agreement also
			 mandated new specific scheduled commitments to limit or reduce greenhouse gas
			 emissions by developing countries within the same compliance period; and
					(2)the Administrator
			 continues to move forward with the regulation of carbon dioxide emissions,
			 however, the People’s Republic of China, India, and the Russian Federation do
			 not impose similar regulations on carbon dioxide emissions.
					(c)Carbon dioxide
			 or greenhouse gas emissions reductionsNotwithstanding any other provision of law,
			 the Administrator or the head of any other Federal agency or department shall
			 not regulate or continue to implement or enforce any regulations, proposals, or
			 actions establishing any carbon dioxide or greenhouse gas emissions reductions
			 until the Administrator, the Administrator of the Energy Information Agency,
			 and the Secretary of Commerce certify in writing that—
					(1)the People’s Republic of China, India, and
			 the Russian Federation have proposed, implemented, and enforced measures
			 requiring carbon dioxide and other greenhouse gas emissions reductions;
			 and
					(2)the reductions described in paragraph (1)
			 are substantially similar to the carbon dioxide and other greenhouse gas
			 emission reductions proposed by the Administrator or the head of any other
			 Federal agency or department for the United States.
					(d)RepealAny regulation, proposal, or action in
			 effect before, on, or after the date of enactment of this Act, but before the
			 date on which the certification under subsection (c) is made, that requires any
			 carbon dioxide or other greenhouse gas emissions reduction shall have no force
			 or effect.
				306.Employment
			 effects of actions under Clean Air ActSection 321(b) of the Clean Air Act (42
			 U.S.C. 7621(b)) is amended—
				(1)by designating the first through eighth
			 sentences as paragraphs (1) through (8), respectively; and
				(2)by adding at the end the following:
					
						(9)Economic
				analysisNot later than 30
				days before conducting a public hearing or providing notice of a determination
				that a hearing is not necessary with respect to a requirement described in
				paragraph (1), the Administrator shall—
							(A)conduct a full economic analysis of the
				requirement; and
							(B)make the data,
				methodologies, and results of the analysis available to the public.
							(10)Economic review
				board
							(A)In
				generalNot later than 30 days after the date on which the
				Administrator makes the results of an economic analysis of a requirement
				available to the public under paragraph (9)(B), the Secretary of Commerce shall
				establish an economic review board consisting of a representative from each
				Federal agency with jurisdiction over affected industries to assess—
								(i)the cumulative
				economic impact of the requirement, including the direct, indirect,
				quantifiable, and qualitative effects;
								(ii)the cost of
				compliance with the requirement;
								(iii)the effect of
				the requirement on the retirement or closure of domestic businesses;
								(iv)energy sectors
				that could be expected to retire units as a result of the requirement;
								(v)the impact of the
				requirement on the price of electricity, oil, gas, coal, and renewable
				resources;
								(vi)the economic harm
				to consumers resulting from the requirement;
								(vii)the impact of
				the requirement on the ability of industries and businesses in the United
				States to compete with industries and businesses in other countries, with
				respect to competitiveness in both domestic and foreign markets;
								(viii)the regions of
				the United States that are forecasted to be—
									(I)most affected from
				the direct and indirect adverse impacts of the requirement from the retirement
				of impacted units and increased prices for retail electricity, transportation
				fuels, heating oil, and petrochemicals; and
									(II)least affected
				from adverse impacts described in subclause (I) due to the creation of new jobs
				and economic growth that are expected to result directly and indirectly from
				energy construction projects;
									(ix)the adverse
				impacts of the requirement on electric reliability that are expected to result
				from the retirement of electric generation;
								(x)the geographical
				distribution of the projected adverse electric reliability impacts of the
				requirement;
								(xi)Federal, State,
				and local policies that have been or will be implemented to support energy
				infrastructure in the United States, including policies that promote fuel
				diversity, affordable and reliable electricity, and energy security;
								(xii)the potential
				economic impacts as a result of outsourcing; and
								(xiii)other direct
				and indirect impacts that are expected to result from the cumulative obligation
				to comply with the requirement.
								(B)ReportNot
				later than 30 days after the date on which the economic review board completes
				the assessment of a requirement under subparagraph (A), the economic review
				board shall submit to Congress, the President, and the Secretary a report that
				describes the results of the assessment.
							(C)RegulationsThe
				Administrator shall not promulgate regulations to implement a requirement
				described in paragraph (1) until at least 60 days after the date of submission
				of the report on the requirement under subparagraph
				(B).
							.
				307.Endangered species
				(a)EmergenciesSection 10 of the Endangered Species Act of
			 1973 (16 U.S.C. 1539) is amended by adding at the end the following:
					
						(k)EmergenciesOn the declaration of an emergency by the
				Governor of a State, the Secretary shall, for the duration of the emergency,
				temporarily exempt from the prohibition against taking, and the prohibition
				against the adverse modification of critical habitat, under this Act any action
				that is reasonably necessary to avoid or ameliorate the impact of the
				emergency, including fighting or preventing forest fires and the building,
				rebuilding, or operation of any water supply or flood control project by a
				Federal
				agency.
						.
				(b)Prohibition of consideration of impact of
			 greenhouse gases and climate change
					(1)In generalThe Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) is amended by adding at the end the following:
						
							19.Prohibition of consideration of impact of
				greenhouse gases and climate change
								(a)Definition of greenhouse gasIn this section, the term greenhouse
				gas means any of—
									(1)carbon dioxide;
									(2)methane;
									(3)nitrous oxide;
									(4)sulfur hexafluoride;
									(5)a hydrofluorocarbon;
									(6)a perfluorocarbon; or
									(7)any other anthropogenic gas designated by
				the Secretary for purposes of this section.
									(b)Impact of greenhouse gases and climate
				changeThe impact of any
				greenhouse gas or climate change on any species of fish or wildlife or plant
				shall not be considered for any purpose in the implementation of this
				Act.
								.
					(2)Conforming amendmentThe table of contents in the first section
			 of the Endangered Species Act of 1973 (16 U.S.C. prec. 1531) is amended by
			 adding at the end the following:
						
							
								Sec. 18. Annual cost analysis
				by the Fish and Wildlife Service.
								Sec. 19. Prohibition of
				consideration of impact of greenhouse gases and climate
				change.
							
							.
					308.Central Valley
			 ProjectThe Act of August 27,
			 1954 (68 Stat. 879, chapter 1012; 16 U.S.C. 695d et seq.) is amended by adding
			 at the end the following:
				
					9.Effect of
				biological opinionsNotwithstanding any other provision of law,
				in connection with the Central Valley Project, the Bureau of Reclamation and an
				agency of the State of California operating a water project in connection with
				the Project shall not restrict operations of an applicable project pursuant to
				any biological opinion issued under the Endangered Species Act of 1973 (16 U.S.C. 1531
				et seq.), if the restriction would result in a level of allocation of water
				that is less than the historical maximum level of allocation of water under the
				project.
					.
			309.Keystone XL permit
			 approval
				(a)In
			 generalNotwithstanding Executive Order No. 13337 (3 U.S.C. 301
			 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of title 3,
			 United States Code, and any other Executive order or provision of law, no
			 presidential permit shall be required for the pipeline described in the
			 application filed on May 4, 2012, by TransCanada Corporation to the Department
			 of State for the northern portion of the Keystone XL pipeline from the Canadian
			 border to the border between the States of South Dakota and Nebraska.
				(b)Environmental
			 impact statementThe final environmental impact statement issued
			 by the Secretary of State on August 26, 2011, regarding the pipeline referred
			 to in subsection (a), shall be considered to satisfy all requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(c)Intrastate
			 portion
					(1)In
			 generalNotwithstanding any other provision of law, the route of
			 the Keystone XL pipeline through the State of Nebraska reviewed in the Final
			 Evaluation Report conducted pursuant to Neb. Rev. Stat. §57–1503(1) and
			 approved by the Governor of the State shall be considered approved.
					(2)Environmental
			 impact statementsThe Final Evaluation Report described in
			 paragraph (1) shall be considered to satisfy all requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
					(d)Critical
			 habitatNo area necessary to construct or maintain the Keystone
			 XL pipeline shall be considered critical habitat under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) or any other provision of law.
				(e)PermitsAny
			 Federal permit or authorization issued before the date of enactment of this Act
			 for the pipeline and cross-border facilities described in subsections (a) and
			 (b), and the related facilities in the United States, shall remain in
			 effect.
				(f)Federal judicial
			 reviewThe pipeline and cross-border facilities described in
			 subsections (a) and (b), and the related facilities in the United States, that
			 are approved by this section, and any permit, right-of-way, or other action
			 taken to construct or complete the project pursuant to Federal law, shall only
			 be subject to judicial review on direct appeal to the United States Court of
			 Appeals for the District of Columbia Circuit.
				310.Drakes Bay
			 Oyster CompanyNotwithstanding
			 any other provision of law (including the memorandum of the Secretary of the
			 Interior dated November 29, 2012, with the subject entitled Point Reyes
			 National Seashore–Drakes Bay Oyster Company)—
				(1)the Secretary of the Interior, acting
			 through the Director of the National Park Service, shall—
					(A)reinstate, for a
			 period of not less than 10 years, the reservation of use and occupancy and
			 special use permits to conduct commercial operations within Point Reyes
			 National Seashore in the State of California held by Drakes Bay Oyster Company,
			 which expired on November 30, 2012, subject to the terms and conditions
			 contained in those permits, as in effect on November 29, 2012; and
					(B)on receipt of a
			 request from Drakes Bay Oyster Company (or a successor in interest), renew
			 those reinstated permits for an additional 10-year period; and
					(2)Drakes Estero in
			 the State of California shall not be converted to a designated
			 wilderness.
				
